—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiffs motion and defendant’s cross motion for summary judgment. Because the parties’ agreement is ambiguous and “determination of the intent of the parties depends on the credibility of extrinsic evidence or on a choice among reasonable inferences to be drawn from extrinsic evidence,” summary judgment is inappropriate (Hartford Acc. & Indem. Co. v Wesolowski, 33 NY2d 169, 172).
*1165(Appeals from Order of Supreme Court, Livingston County, Cicoria, J. — Summary Judgment.) Present — Denman, P. J., Green, Hayes, Balio and Boehm, JJ.